In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-534V
                                     Filed: December 4, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
CARISSA A BRINK, as personal            *
representative of the Estate of Raymond *
Edward Black, Jr.                       *
                                        *                     Special Master Gowen
               Petitioner,              *
                                        *                     Joint Stipulation on Damages;
v.                                      *                     Influenza (“Flu”) Vaccine;
                                        *                     Significant aggravation; Gout;
SECRETARY OF HEALTH                     *                     Cardiomyopathy; Chronic left
AND HUMAN SERVICES,                     *                     bundle branch block; Death
                                        *
               Respondent.              *
                                        *
* * * * * * * * * * * * * * * *

Yuri Jelokov, Chelsey, Kroon, et al., Mankato, MN, for petitioner.
Debra A Filteau Begley, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

       On August 1, 2013, Carissa Brink (“petitioner”) filed a petition on behalf of the decedent
Raymond Black Jr. (Mr. Black) pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that an influenza (“flu”)
vaccine administered on October 1, 2012 caused Mr. Black’s death, or that the flu vaccine
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
caused significant aggravation of Mr. Black’s pre-existing cardiomyopathy, chronic left bundle
branch block, and gout, which caused his death on February 9, 2013. Stipulation ¶ 2, 4, filed
Dec. 3, 2014.

        On December 3, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. “Respondent denies that Mr. Black’s
cardiomyopathy, chronic left bundle branch block, gout, or any other condition, was significantly
aggravated by, or that his death was caused by his flu vaccination.” Id. at ¶ 6. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $8,000.00, in the form of a check payable to petitioner, Carissa
       Brink, as personal representative of the Estate of Raymond Edward Black Jr. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2